Citation Nr: 0521495	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  95-36 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1951 to 
February 1974.  He served in Vietnam during the Vietnam War 
era and was decorated for combat.  

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for the cause of the veteran's death and for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  Appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In July 2003, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicide agents.

2.  During his lifetime, the veteran developed cancer of the 
larynx.  

3.  No evidence of intercurrent cause of cancer of the larynx 
has been submitted.

4.  It is at least as likely as not that service-connected 
cancer metastasized to the lungs and contributed 
substantially or materially to cause death.   


CONCLUSION OF LAW

The cause of the veteran's death may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The veteran's DD-214 reflects that he served in Vietnam 
during the Vietnam era and was wounded in combat.  His 
service medical records are negative for any malignancy.

According to an October 1974 rating decision, service 
connection was in effect for arteriosclerotic heart disease 
with hypertension, rated 30 percent; residuals of left ankle 
shell fragment wound with arthritis rated 10 percent; left 
knee arthritis and arthrotomy rated 10 percent; residuals of 
fractures of C6 and C7 with shoulder injuries, rated 10 
percent; sensorineural hearing loss noncompensably rated; 
and, scars of the face and chest noncompensably rated.  The 
combined service-connected disability rating was 40 percent.  

In October 1991, the veteran submitted a claim of entitlement 
to service connection for several disorders, including cancer 
claimed due to Agent Orange.  He reported Agent Orange 
exposure in 1969 in Vietnam.  

A certificate of death reflects that the veteran expired on 
November 14, 1991, at Albany VA Medical Center.  He was 58 
years old at the time.  The immediate cause of death, as 
listed on the certificate, was bronchopneumonia, due to or as 
a consequence of metastatic carcinoma of the lung.  An 
autopsy was performed.

The appellant submitted a claim for death benefits in 
December 1991.  Along with her claim, she submitted a 
terminal hospital report.  

The terminal hospital report notes that the veteran had been 
admitted to the VA Medical Center in August 1991 for 
recurrence of head and neck cancers that first appeared in 
1981.  The report notes that biopsies revealed malignant 
tumors of the anterior oral cavity.  These tumors were felt 
to be disseminated squamous cell carcinoma with regional and 
distal metastases.  While being treated for pneumonia, the 
veteran's overall condition gradually deteriorated due to 
progression of squamous cell carcinoma of the lungs.  He 
passed away on November 14, 1991.

The RO subsequently obtained VA oncology reports that reflect 
treatment for head and neck cancers at various times in the 
years prior to death.  While many of these reports note 
treatment for cancers of the head and neck, only a few 
identify specific cancers.  

A February 1983 report notes that two primary tumors were 
identified.  One primary tumor was located in the left soft 
palate and another was located in the right vallecula, base 
of tongue, epiglottis, and piriform sinus.  Because of these, 
a total laryngectomy and right neck dissection was performed.  

A November 1989 VA clinical record notes that an oncologist 
reviewed the medical history and reported that the veteran 
had cancer of the larynx for which multiple surgeries had 
been performed.  A February 1990 VA treatment record notes 
recurrence of cancer throughout the neck.

In October 1995, the appellant argued that the veteran's 
fatal lung cancer had metastasized from the head and neck and 
was a recurrence of earlier cancer.  In December 2002, the 
appellant's representative argued that cancer of the larynx 
should be service-connected due to Agent Orange exposure.  

In July 2003, the Board remanded the case for additional 
development.  The RO subsequently obtained a VA autopsy 
report that reflects that the major findings were pneumonia 
of the right middle and left lower lobes; however, there were 
also giant cells that were felt to be causal or contributory 
to death.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2004).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2004). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the medical evidence clearly reflects that 
metastatic lung cancer contributed to death.  Although no 
cancer was shown during active service, presumptive service 
connection is available for certain cancers for veterans 
exposed to herbicide agents in Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: 38 C.F.R. 
§3.309(e).

The Board must distinguish a primary cancer from a secondary, 
or metastasized tumor.  This is because presumptive service 
connection is available for certain cancers due to 
herbicides, such as Agent Orange, only where intercurrent 
cause cannot be shown.  For example, lung cancer that has 
metastasized from the soft palate is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e) 
simply because the lung cancer was caused by metastasis of 
the primary cancer and the primary cancer is not listed at 
38 C.F.R. § 3.309(e).  Darby v. Brown, 10 Vet. App. 243 
(1997).  Therefore, whether the site or sites of the primary 
cancer lesions is listed at section 3.309(e) becomes most 
important in this case. 

A 1983 VA oncology report reflects that two primary cancers 
had been located.  One of these primary cancers appears to 
have been located in the right vallecula, base of tongue, 
epiglottis, and piriform sinus.  No further information 
concerning the etiology of this primary tumor site was 
offered.  The Board will accept this report as competent 
evidence that a malignant tumor involving the epiglottis and 
piriform sinus was a primary cancer and not a metastasized 
cancer.  The "epiglottis" is a lid like cartilaginous 
structure overhanging the larynx.  Dorland's Illustrated 
Medical Dictionary 566 (28th ed. 1994).  

The "larynx" is a musculocartilaginous structure connected 
to the trachea and to the pharynx inferior to the tongue.  It 
is formed by nine cartilages-the thyroid, cricoid, 
epiglottis, two arytenoids, two corniculate, and two 
cuneiform cartilages, connected by ligaments, Id., at 902.  
Thus, the epiglottis is clearly part of the larynx.  

The piriform sinus is a pear-shaped fossa in the wall of the 
laryngeal pharynx lateral to the arytenoids cartilage and 
medial to the lamina of the thyroid cartilage.  Called also 
recessus piriformis.  Id., at 1432.  Thus, it appears that 
the piriform sinus is also part of or closely related to the 
larynx.  

From the above, the Board finds that it is at least as likely 
as not that the epiglottis and the piriform sinus are two of 
the several structures forming the larynx.  Because cancer of 
the larynx is listed as a disease subject to presumptive 
service connection at 38 U.S.C.A. § 1116, a primary larynx 
cancer lesion has been identified, and no other intercurrent 
cause for this cancer has been shown, the Board finds that 
the evidence favors presumptive service connection for cancer 
of the larynx.  Service connection for larynx cancer is 
therefore granted.

Because service connection has been established for larynx 
cancer, and it is likely that fatal lung cancer metastasized 
from larynx cancer, the Board finds that there is a 
reasonable basis to conclude that service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Service connection for the cause of the 
veteran's death will therefore be granted.  


ORDER

Entitlement to service connection for the cause of death of 
the veteran is granted. 

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


